Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered. Claims 6, 7 and 13 remain withdrawn from consideration at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 10, 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 9,555,911) in view of Pawlowski et al. (US 2014/0027333).
Regarding claim 1, Pawlowski ‘911 discloses a supporting structure (shown in Figs. 4d-4e) capable of concurrently supporting a plurality of containers for substances for pharmaceutical, medical or cosmetic applications, the supporting structure comprising: a plurality of receptacles (at 39) configured to receive containers, the receptacles being arranged in a regular arrangement and formed by side-walls; and an upper side formed as a plate-shaped carrier (at 25 in Fig. 4d), the side-walls and the receptacles projecting perpendicularly from the plate-shaped carrier, the plate-shaped carrier comprising a planar surface defining a plurality of corners of the supporting structure. Pawlowski ‘911 discloses the claimed invention except for the specific configuration of the receptacles/side-walls. 
However, Pawlowski ‘333 teaches a supporting structure (25 - See Fig. 4a) for concurrently supporting a plurality of containers, the supporting structure comprising: a plurality of receptacles (at 39) configured to receive the containers, the receptacles being arranged in a regular arrangement and formed by side-walls (walls at 46) which are each of circumferential construction (at least concave portions at 46a have a circumferential shape), the receptacles being polygonal (hexagonal) in shape when viewed in a plan view (as shown in Fig. 4a), at least one of the side-walls is formed as a common partition wall between respective two directly adjacent receptacles of the plurality of receptacles (See Fig. 4a), the purpose of facilitating clamping of containers within the receptacles with sufficient holding forces (see [0057]-[0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receptacles of Pawlowski ‘911 to have the construction as taught by Pawlowski ‘333 in order to more securely hold containers within the receptacles.

Regarding claim 3, Pawlowski ‘911-Pawlowski ‘333  discloses a plurality of common partition walls is formed by a plurality of the side-walls and the common partition walls, viewed in a cross- section, are each formed in one piece and without perforations.
Regarding claim 4, Pawlowski ‘911-Pawlowski ‘333 discloses the side-walls of the receptacles are each formed as flat partition walls and the side-walls of directly adjacent receptacles converge in a connecting region which extends in each case in a longitudinal direction of the receptacles and is arranged in a corner region of the respective receptacles.
Regarding claim 5, Pawlowski ‘911-Pawlowski ‘333 discloses the receptacles are each hexagonal in shape when viewed in a plan view and the receptacles are arranged in a regular arrangement directly adjacent to one another with hexagonal symmetry (See Fig. 4a of Pawlowski ‘333).
Regarding claim 10, Pawlowski ‘911-Pawlowski ‘333 discloses upper ends of the side-walls facing the upper side of the supporting structure have an arcuately concave curved course (upper ends at 46a of Pawlowski ‘333).
Regarding claim 15, Pawlowski ‘911-Pawlowski ‘333  discloses at least one holding portion (at 47 in Pawlowski ‘333) capable of holding containers in the receptacles is provided at lower ends of the receptacles, the holding portions being formed as holding protrusions (straight portions at opposing ends of 47 in Pawlowski ‘333) each of which protrudes radially inwards into the associated receptacle.
Regarding claim 21, Pawlowski ‘911 discloses a transport structure (See Figs. 4d-4e), consisting of: a supporting structure comprising a plurality of receptacles (at 39) capable of receiving a plurality of containers for substances for pharmaceutical, medical or cosmetic applications, the receptacles being arranged in a regular arrangement and formed by side-walls, an upper side of the supporting structure 
However, Pawlowski ‘333 teaches a supporting structure (25 - See Fig. 4a) for concurrently supporting a plurality of containers, the supporting structure comprising: a plurality of receptacles (at 39) configured to receive the containers, the receptacles being arranged in a regular arrangement and formed by side-walls (walls at 46) which are each of circumferential construction (at least concave portions at 46a have a circumferential shape), the receptacles being polygonal (hexagonal) in shape when viewed in a plan view (as shown in Fig. 4a), at least one of the side-walls is formed as a common partition wall between respective two directly adjacent receptacles of the plurality of receptacles (See Fig. 4a), the purpose of facilitating clamping of containers within the receptacles with sufficient holding forces (see [0057]-[0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receptacles of Pawlowski ‘911 to have the construction as taught by Pawlowski ‘333 in order to more securely hold containers within the receptacles.
Regarding claim 22, Pawlowski ‘911-Pawlowski ‘333  discloses a height of the respective common partition wall corresponds substantially to an axial length of the two directly adjacent receptacles and the respective common partition wall is formed from a solid material over at least 80% of this height.

Regarding claim 24, Pawlowski discloses the side-walls of the receptacles are each formed as flat partition walls and the side-walls of directly adjacent receptacles converge in a connecting region which extends in each case in a longitudinal direction of the receptacles and is arranged in a corner region of the respective receptacles.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 9,555,911) in view of Pawlowski et al. (US 2014/0027333) as applied to claim  1 above, in view of Duitsman (US 3,342,397). As described above, Pawlowski ‘911-Pawlowski ‘333 discloses the claimed invention except for the plurality of apertures is formed in the upper side of the plate-shaped carrier, for positioning the supporting structure by correspondingly formed positioning protrusions on an associated receptacle of the supporting structure, wherein the apertures are formed as circular openings and wherein frustoconical protrusions, which enclose the openings, are formed on an underside of the plate-shaped carrier. However, Duitsman teaches providing an upper carrier (10 in Fig. 1) with a plurality of apertures (15 near the center of Fig. 1) being formed as circular openings in the upper side of the carrier and wherein frustoconical protrusions (See lower portion of 15 shown extending below upper carrier 10 in Fig. 3), which enclose the openings, are formed on an underside of the plate-shaped carrier, for the purpose of engaging with a lower carrier (9) for preventing movement between the two carriers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pawlowski ‘911-Pawlowski ‘333 with apertures as taught by Duitsman in order to prevent movement with a corresponding lower supporting structure, if desired.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 9,555,911) in view of Pawlowski et al. (US 2014/0027333) as applied to claim 1 above, in view of Narvekar et al. (US 2018/0126066). As described above, Pawlowski ‘911-Pawlowski ‘333 discloses the claimed invention except for the guide ribs are formed on the side-walls and extend in a longitudinal direction of the receptacles, wherein the guide ribs protrude inwardly into the receptacles in a direction towards a geometric center of the respective receptacle. However, Narvekar teaches a support structure (1) comprising receptacles (11) having guide ribs (13) are formed on side-walls of the receptacles and extend in a longitudinal direction of the receptacles, wherein the guide ribs protrude inwardly into the receptacles in a direction towards a geometric center of the respective receptacle, for the purpose of guiding cartridges upon insertion into the receptacles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the receptacles of Pawlowski ‘911-Pawlowski ‘333 with guide ribs as taught by Narvekar in order to help guide the containers into the receptacles.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 9,555,911) in view of Pawlowski et al. (US 2014/0027333) and Narvekar et al. (US 2018/0126066) as applied to claim 11 above, and further in view of Shimizu et al. (US 6,462,276). As described above, Pawlowski ‘911-Pawlowski ‘333-Narvekar discloses the claimed invention except for the lead-in bevels are formed at upper ends of the guide ribs, which are inclined relative to the guide ribs. However, Shimizu teaches it is well known for guide ribs (115) to include lead-in bevels (at 115c in Fig. 6) at upper ends of the guide ribs, which are inclined relative to the guide ribs, for the purpose of allowing smooth insertion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the guide ribs of Pawlowski ‘911-Pawlowski ‘333-.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 9,555,911) in view of Pawlowski et al. (US 2014/0027333) as applied to claim 1 above,  in view of Hill (US 2011/0192756). As described above, Pawlowski ‘911-Pawlowski ‘333 discloses the claimed invention except for the lower ends of the receptacles each merging into a circular end ring with a central opening. However, Hill teaches a supporting structure (10) comprising a plurality of receptacles (12) having side-walls (at 22 in Fig. 4), wherein lower ends of the side-walls of each receptacle merged into a circular end ring (at 24 or 124) with a central opening therein, for the purpose of retaining an object within the receptacle and allowing receptacles of an upper supporting structure to nest within a lower supporting structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower ends of the receptacles of Pawlowski ‘911-Pawlowski ‘333  to merge into a circular end ring as taught by Hill in order to better retain objects within the receptacle and allow receptacles of an upper supporting structure to nest within a lower supporting structure when placed thereon.
Regarding claim 17, Pawlowski ‘911-Pawlowski ‘333-Hill discloses lower ends of the side-walls of the receptacles jointly span a plane extending in parallel with an upper side of the supporting structure, the end rings projecting beyond the plane jointly spanned by the lower ends of the side-walls.
Regarding claim 18, Pawlowski ‘911-Pawlowski ‘333-Hill discloses an outer diameter of the end rings is smaller than a minimum opening width of the receptacles on an upper side of the supporting structure, so that a plurality of supporting structures of identical configuration are arrangeable in a stacked arrangement in which the end rings of an upper supporting structure are inserted into upper ends of the receptacles of an underneath lower supporting structure.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 9,555,911) in view of Pawlowski et al. (US 2014/0027333), Narvekar et al. (US 2018/0126066) and Hill (US 2011/0192756).
Regarding claim 20, Pawlowski ‘911 discloses a supporting structure (See Figs. 4d-4e) capable of concurrently supporting a plurality of containers for substances for pharmaceutical, medical or cosmetic applications, the supporting structure comprising: a plurality of receptacles (at 39) capable of receiving containers, the receptacles being arranged in a regular arrangement and formed by a plurality of side-walls being formed between respective two directly adjacent receptacles of the plurality of receptacles, the common partition walls, viewed in a cross-section, each being formed in one piece and without perforations, lower ends of the side-walls of the receptacles jointly spanning a plane extending in parallel with an upper side of the supporting structure; an upper side formed as a plate-shaped carrier (at 25 in Fig. 4d), the side-walls and the receptacles projecting perpendicularly from the plate-shaped carrier, the plate-shaped carrier comprising a planar surface defining a plurality of corners of the supporting structure. Pawlowski ‘911 discloses the claimed invention except for the specific configuration of the receptacles/side-walls and the plurality of guide ribs formed on the side-walls in corner regions of the receptacles and extending in a longitudinal direction of the receptacles, and lower ends of the receptacles each merging into a circular end ring.

Regarding the guide ribs, Narvekar teaches a support structure (1) comprising receptacles (11) having guide ribs (13) are formed on side-walls of the receptacles and extend in a longitudinal direction of the receptacles, wherein the guide ribs protrude inwardly into the receptacles in a direction towards a geometric center of the respective receptacle, for the purpose of guiding cartridges upon insertion into the receptacles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the receptacles of Pawlowski ‘911-Pawlowski ‘333 with guide ribs as taught by Narvekar in order to help guide the containers into the receptacles.
Regarding the lower ends of the receptacles each merging into a circular end ring with a central opening, Hill teaches a supporting structure (10) comprising a plurality of receptacles (12) having side-walls (at 22 in Fig. 4), wherein lower ends of the side-walls of each receptacle merged into a circular end ring (at 24 or 124) with a central opening therein, for the purpose of retaining an object within the 
 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735